Exhibit H to the Separate Series of the Amended and Restated Professionally Managed Portfolios Custody Agreement Name of Series Date Added Portfolio 21 Fund 2/25/2002 Portfolio 21 Institutional Class 1/12/2007 PORTFOLIO 21 DOMESTIC CUSTODY SERVICES CUSTODY ANNUAL FEE SCHEDULE EFFECTIVE: 04/01/2007 Annual fee based upon market value per fund:* Based upon an annual rate of:Million $[] on First$[] [] ([] basis points) on Next$[] [] ([] basis point) onBalance Minimum Annual Fee Per Fund$[] Portfolio Transaction Fees $[] per US Bank repurchase agreement transaction $[] per book entry security (depository or Federal Reserve system) and non-US Bank repurchase agreement $[] per portfolio transaction processed through our New York custodian definitive security (physical) $[] per principal paydown $[] per option/future contract written, exercised or expired $[] per Cedel/Euroclear transaction $[] per Mutual fund trade $[] per Fed Wire $[] per margin variation Fed wire $[] per short sale · A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. · No charge for the initial conversion free receipt. · Overdrafts – charged to the account at prime interest rate plus 2. · Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Fees are billed monthly. * Subject to CPI increase, Milwaukee MSA. Advisor’s Signature not need on the domestic fees on this Exhibit H as they are not changing at May 15, 2013. Portfolio 21 Exhibit H (continued) to the Professionally Managed Portfolios Amended and Restated Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE – 2007 – Portfolio 21 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All [] $[] Lithuania All [] $[] Australia All [] $[] Luxembourg All [] $[] Austria All [] $[] Malaysia All [] $[] Bahrain All [] $[] Mali All [] $[] Bangladesh All [] $[] Malta All [] $[] Belgium All [] $[] Mauritius All [] $[] Benin All [] $[] Mexico All [] $[] Bermuda All [] $[] Morocco All [] $[] Botswana All [] $[] Namibia All [] $[] Brazil All [] $[] Netherlands All [] $[] Bulgaria All [] $[] New Zealand All [] $[] Burkina Faso All [] $[] Niger All [] $[] Canada All [] $[] Nigeria All [] $[] Cayman Islands All [] $[] Norway All [] $[] Channel Islands All [] $[] Oman All [] $[] Chile All [] $[] Pakistan All [] $[] China “A” Shares All [] $[] Palestinian All [] $[] China “”B” Shares All [] $[] Peru All [] $[] Columbia All [] $[] Philippines All [] $[] Costa Rica All [] $[] Poland All [] $[] Croatia All [] $[] Portugal All [] $[] Cyprus All [] $[] Qatar All [] $[] Czech Republic All [] $[] Romania All [] $[] Denmark All [] $[] Russia Equities/Bonds [] $[] Ecuador All [] $[] Russia MINFIN [] $[] Egypt All [] $[] Senegal All [] $[] Estonia All [] $[] Serbia All [] $[] Euromarkets(3) All [] $[] Singapore All [] $[] Finland All [] $[] Slovak Republic All [] $[] France All [] $[] Slovenia All [] $[] Germany All [] $[] South Africa All [] $[] Ghana All [] $[] South Korea All [] $[] Guinea Bissau All [] $[] Spain All [] $[] Hong Kong All [] $[] Sri Lanka All [] $[] Hungary All [] $[] Swaziland All [] $[] Iceland All [] $[] Sweden All [] $[] India All [] $[] Switzerland All [] $[] Indonesia All [] $[] Taiwan All [] $[] Ireland Equities [] $[] Thailand All [] $[] Ireland Gov’t Bonds [] $[] Togo All [] $[] Israel All [] $[] Trinidad & Tobago All [] $[] Italy All [] $[] Tunisia All [] $[] Ivory Coast All [] $[] Turkey All [] $[] Jamaica All [] $[] UAE All [] $[] Japan All [] $[] United Kingdom All [] $[] Jordan All [] $[] Ukraine All [] $[] Kazakhstan All [] $[] Uruguay All [] $[] Kenya All [] $[] Venezuela All [] $[] Latvia Equities [] $[] Vietnam All [] $[] Latvia Bonds [] $[] Zambia All [] $[] Lebanon All [] $[] Zimbabwe All [] $[] Base Fee – A monthly base charge of $[] per account (fund) will apply. Notes: Fee is expressed in basis points per annum where one basis point equals one hundredth of one percent (.01%) and is calculated based upon month-end market value, unless stated otherwise. A transaction is defined as a receipt or delivery versus payment, a free receive or deliver, maturities, or security transaction related to corporate events. Euroclear – Eurobonds only. Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge. In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request) Note, for all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived For non-US resident clients investing in the U.S. market: Fees for US custody are provided on the basis that if assets are held in an omnibus account for multiple underlying clients, the Client will take the necessary action to attain Qualified Intermediary (QI) status for US IRS withholding tax purposes. Should the Client fail to take the necessary action, the fee quoted would be subject to review, and all costs incurred by The Bank of New York in fulfilling its obligations under the US regulations would be passed to the Client. Please refer to the separate Non-Resident Alien (NRA) fee schedule. Note: for the clients who are the sole beneficiary owner of the assets, the above will not apply. Cash Transactions Currency Trade - $[] per transaction 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a third party will be charged $[]. Standard Non-U.S. Proxy Services Fees Notification $[] Vote $[] Relationship Set Up Fee $[] Tax Reclamation Services – may be subject to additional charges depending upon the service level agreed. Tax reclaims that have been outstanding for more than [] months with the client will be charged $[] per claim. Communication Fees INFORM – Access to The Bank of New York proprietary application, INFORM, for standard custody instructions and reporting will be provided at a cost of USD [] per month including installation and training. SWIFT Reporting and Message Fees – the following fees will apply in respect of client requested SWIFT reports and messages: Cash Reporting · MT900 – Cash Debit Advice $[] each · MT910 – Cash Credit Advice $[] each · MT940 – Detail Cash Statement $[] per message · MT950 – Cash Statement $[] per message Securities Position Reporting · MT535 – Statement of Holdings $[] per message One MT535 will be issued per account per month free of charge · MT536 – Statement of Transactions $[] per message · MT537 – Statement of Pendings $[] per message Confirmations · MT544 – Receive Free Confirm $[] per message · MT545 – Receive Against Payment Confirm $[] per message · MT546 – Deliver Free Confirm $[] per message · MT547 – Deliver Against Payment Confirm $[] per message Facsimile Reporting Fees · Corporate Actions Notifications $[] per notification · Cash and Securities Reports $[] per page Out of Pocket Expenses · Charges incurred by The Bank of New York for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. · A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses. Also, certain expenses are charged at a predetermined flat rate. Advisor's Signature not needed on the global fees on this Exhibit H as they are not changing at May 15, 2013.
